Citation Nr: 1204749	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  05-29 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for osteoarthritis of the left knee prior to April 17, 2007.

2.  Entitlement to a rating in excess of 20 percent for osteoarthritis of the left knee from April 17, 2007, to February 18, 2010.

3.  Entitlement to a rating in excess of 30 percent for osteoarthritis of the left knee, status post total knee replacement, since April 1, 2011.

4.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected disabilities.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Friend 


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1969 to January 1971, including one year in the Republic of Vietnam.  He is the recipient of the Purple Heart and the Combat Infantryman Badge.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In July 2007, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file. 

In September 2007, the issues were remanded to the RO for additional development; the case was returned to the Board for appellate review.  In May 2010, the Board again remanded the issues remaining on appeal to the RO for additional development.  An analysis of the RO's compliance with the May 2010 Remand is discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998). 

While the Veteran's left knee disability rating has been increased during the appeal period, in AB v. Brown, 6 Vet. App. 35 (1993), the Veterans Claims Court held that, on a claim for an original or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.

Further, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Veterans Claims Court held that a claim for TDIU is part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the Social Security Administration determined that the Veteran had been disabled since April 2005.  This evidence has reasonably raised the issue of TDIU.  Given that the Board has jurisdiction over the claim and the favorable outcome below, the Board will address this issue without remand to the RO. 

The issue of entitlement to service connection for a left hip disorder, to include as secondary to service-connected disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 17, 2007, the left knee disability was manifested by pain, pain on use, and limitation of motion, but without objective evidence of instability, subluxation, or joint effusion, and flexion ranged from 115 to 140 degrees. 

2.  From April 17, 2007, to February 18, 2010, the left knee disability was manifested by pain, pain on use, and limitation of motion, but without objective evidence of instability, subluxation, or joint effusion, though flexion ranged from 90 to 126 degrees.

3.  From January 16, 2007, to February 18, 2010, the left knee disability was manifested by pain and loss of extension, which ranged at its worse from 10 degrees to 20 degrees less than full extension.  

4.  Since April 1, 2011, the left knee disability has not been manifested by chronic residuals consisting of severe painful motion or weakness in the left knee, but instead demonstrated near complete range of motion with no instability. 

5.  The service-connected disabilities are of such nature and severity as to prevent the Veteran from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for osteoarthritis of the left knee prior to April 17, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5055, 5256, 5257, 5258, 5260 (2011).

2.  The criteria for a rating in excess of 20 percent for osteoarthritis of the left knee from April 17, 2007, to February 18, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, DCs 5003, 5010, 5055, 5256, 5257, 5258, 5260 (2011).

3.  The criteria for a rating in excess of 30 percent for osteoarthritis of the left knee, status post total knee replacement, since April 1, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, DCs 5003, 5010, 5055, 5256, 5257, 5258, 5260 (2011).

4.  The criteria for a separate 10 percent rating, but no higher, for loss of extension for the period from January 16, 2007, to February 18, 2010, have been met.  38 U.S.C.A. §§ 1155, 5013(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.68, 4.71a, DC 5261 (2011).

5.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2011).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claims.  

Increased Rating for Left Knee

The Veteran asserts that the symptoms associated with his left knee disability are more severely disabling than reflected by the assigned percent ratings and warrants a higher rating. 

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

Also, VA General Counsel held in VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 23-97 that pain as a factor must be considered in the evaluation of a joint disability with arthritis and that the provisions of 38 C.F.R. § 4.59 are for consideration. 

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by X- ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2011). 

Limitation of motion of the knee is evaluated under 38 C.F.R. § 4.71a, DCs 5260 and 5261.  When flexion of the knee is limited to 45 degrees, a 10 percent rating may be assigned.  Flexion limited to 30 degrees warrants a 20 percent evaluation.  A 30 percent rating may be assigned when flexion of the leg is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

When extension of the knee is limited to 10 degrees, a 10 percent evaluation may be assigned.  When extension is limited to 15 degrees, a 20 percent evaluation may be assigned.  When limited to 20 degrees, a 30 percent rating is warranted.  If extension is limited to 30 degrees, a 40 percent evaluation is warranted.  A 50 percent evaluation may be assigned when extension of the leg is limited to 45 degrees.  See 38 C.F.R. § 4.71a, DC 5261. 

Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, DC 5257 (2011). 

Where a claimant has both limitation of flexion and limitation of extension of the same leg, he must be rated separately under DCs 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Under certain circumstances, a separate disability evaluation may be assigned for arthritis of the knee under DC 5003 in addition to the rating for instability under DC 5257.  VAOPGCPREC 9-98 and VAOPGCPREC 23-97. 

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2011). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO granted service connection for osteoarthritis of the left knee and initially evaluated the disability at 10 percent effective December 10, 2003, the date of claim, under DCs 5299-5260.  (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.)     

The Veteran filed the current claim in December 2003.  In a January 2004 statement, he reported he had not sought treatment from any private clinician or VA since his separation from service.  

A review of private treatment reports submitted after the claim from Dr. M finds a March 1994 complaint of pain and swelling of the left knee.  Standing on the left knee aggravated the pain.  Upon examination, the private clinician noted motion of the knee in all directions was well performed; however, pressure to the left knee elicited pain and there was some on the left knee.  The sole assessment was left knee effusion.  Later private treatment records dated in 2004 noted the Veteran's reports of pain and assessments of effusion, with pain.

In February 2004, the Veteran was afforded a VA joints examination.  He reported his lower extremity was weak and pain was 9/10.  He occasionally used a cane and a soft, elastic brace.  He could no longer run and he had to be very careful walking on uneven surfaces.  Upon objective examination, the VA examiner found 140 degrees of flexion and extension, with crepitus.  The anterior and posterior drawer tests were negative.  Reflexes and sensation were normal, and there was no joint line tenderness.  An x-ray study found no joint effusion, though there was moderate joint space narrowing in two compartments and severe joint space narrowing in the medial compartment.  The VA examiner assessed osteoarthritis.  

The Veteran initiated VA treatment in late 2004 for his left knee and complained about pain.  He was prescribed naproxen.  See January 2005, August 2005.  A December 2005 MRI found no effusion, the presence of osteophytes, cartilage that was thinning laterally, degenerative changes, and a tear along the surface of the medial meniscus.  In May 2006, he presented for an EMG consult for another disorder and the clinician noted he had a normal gait and used no devices.  

In January 2007, the Veteran had a VA orthopedic surgery consultation.  At this consultation he reported his right knee hurt more than the left.  Upon examination, the clinician noted the range of motion for the left knee was 10 to 115 degrees, with no instability or effusion.  An x-ray study found moderately advanced degenerative joint disease.  The clinician noted that the Veteran had not yet had much conservative therapy, and so, the Veteran received at that consultation a steroid injection in the knee, which provided much relief.   

On April 17, 2007, the Veteran had another consultation with the VA orthopedic surgery clinic.  He reported that after the steroid injection in January, his knees felt better and he estimated the pain was now only 4-5/10.  Physical examination of the left knee found no effusion or instability, though the range of motion was 15 to 90 degrees.  He received another steroid injection.  

The RO had initially evaluated the left knee osteoarthritis as 10 percent disabling under DC 5299-5260 until April 17, 2007, when the rating was increased to 20 percent, also under DC 5260.  The Board finds this appropriate and denies an increased evaluation for loss of flexion.  The Board will discuss a separate rating for loss of extension, below.

The Board finds that an increased rating for the left knee under DC 5260 is not warranted for the period prior to April 17, 2007.  The records show that the Veteran has, at worst, left knee flexion to 115 degrees for this period.  A rating greater than 10 percent based on limitation of flexion requires that flexion is limited to 30 degrees.  

Here, the Board finds that flexion to 115 degrees does not more nearly approximate 30 degrees of flexion.  Further, the 10 percent rating sufficiently considers the Veteran's credible reports of pain, for which he sought pain-relieving medication.  Therefore, the preponderance of the evidence is against the assignment of a rating greater than 10 percent for the left knee loss of flexion for the period on appeal prior to April 17, 2007. 

As well, for the period on appeal from April 17, 2007, until the Veteran underwent a total left knee replacement on February 18, 2010, the Board finds appropriate the 20 percent disability rating already awarded for loss of flexion.  

In August 2007, the Veteran sought treatment for a variety of disorders and the VA clinician noted his joints' range of motion was within normal limits, though with pain.  In September 2007, he had another consultation with the orthopedic clinic for another injection.  He estimated the pain was 8-9/10.  Objectively, his range of motion was almost 0 to 90-95 degrees.  There was no effusion.  In a December 2007 evaluation, his left knee had crepitus and range of motion was measured as lacking 15 to 20 degrees of full extension.  The clinician noted the Veteran had vascular claudification.  

In private treatment records dated June 2009, the Veteran's left knee was in slight varus.  Range of motion was 5 to 125 degrees with normal stability.  With this private clinician, he sought an evaluation in January 2010 after reporting his left knee pain was worse and worse.  The private clinician noted conservative treatment had not helped, and so the total left knee replacement surgery was scheduled.  Left knee range of motion was 7 to 120 degrees.  

For the period on appeal after April 17, 2007, through to the total left knee replacement surgery procedure on February 18, 2010, the Board finds the 20 percent disability rating appropriate for loss of flexion.  During the remainder of 2007 the flexion was measured at most to 95 degrees, though the private clinician measured the flexion to 120 degrees within a month of the total knee replacement surgery.  However, the 20 percent well encompasses the subjective and objective reports of pain and the Veteran's recurring renewals of pain medication.  

The Board has further considered whether a separate rating is warranted based on instability and subluxation, or pain, locking, and effusion into the joint.  See 38 C.F.R. § 4.71a, DCs 5257, 5258.  However, the Board finds that a separate rating predicated on either of these bases is not warranted. 

Specifically, while the record shows that the Veteran reported the feeling of swelling and the private clinician noted some effusion in the left knee in 2004, the medical evidence of record thereafter shows no objective findings for instability or subluxation in the knee.  Likewise, although he has reported pain in the left knee, the objective medical evidence shows no repeated findings of effusion in the left knee joint.  Therefore, a separate rating either under DC 5257 or 5258 is not warranted. 

The Board has considered whether a separate rating is warranted based on limitation of extension under DC 5261.  Here, in the January 16, 2007, VA orthopedic surgery consultation, the Veteran's extension was measured to 10 degrees and the subsequent April 17, 2007, VA orthopedic surgery consultation found extension limited to 15 degrees.  Though measurements of the left knee extension as scattered thereafter, the private clinician noted in June 2009 that the extension was not full, measured to 5 degrees, and then to 7 degrees in January 2010.  

The schedule provides a noncompensable evaluation when there is limitation of extension to 5 degrees, whereas a 10 percent evaluation is appropriate when extension is limited to 10 degrees.  Therefore, the Board finds that the criteria for a separate evaluation based on limitation of extension are met for the appeal period from January 16, 2007, through to the total left knee replacement surgery on February 18, 2010. 

Accordingly, in view of the above discussion, the claim for an initial rating higher than 10 percent for left knee loss of flexion disability prior to April 17, 2007, is denied.  The claim for a disability rating higher than 20 percent for left knee loss of flexion disability from April 17, 2007, through to February 18, 2010, is denied.  A separate rating of 10 percent for loss of extension from January 16, 2007, through to February 18, 2010, is granted.  There is no further basis for staged ratings.    

On February 18, 2010, the Veteran underwent a left knee total knee replacement (TKR).  In a rating decision, VA granted a temporary total evaluation (100 percent) from February 18, 2010, to April 1, 2011, and then granted a 30 percent rating effective April 1, 2011 under DCs 5299-5055.  He has not disputed the total evaluation from 2010 to 2011; however, he contends that his left knee is worse than the 30 percent rating provides.

Following the surgery, the private clinician evaluated the left knee in April 2010.  The wound was benign, with minimal swelling.  Extension was limited to minus 5 degrees, though flexion was measured to 100 degrees.  The private physician assessed the Veteran as doing well.  In June 2010 the left knee was getting "better."  Range of motion was measured as 0 to 120 degrees, with good stability and extension and only very slight laxity in flexion.  There was no effusion.  The Board observes that in a May 2010 evaluation with his longtime private clinician, Dr. M., he reported such pain that he needed a cane to ambulate.  

In September 2010, the Veteran's left knee was "benign."  There was no edema, no effusion, and the left knee was stable.  Range of motion was measured as 0 to 115 degrees.  There was tenderness, but no mass or swelling.  He complained about pain, though it was usually at night; however, he reported that with walking "it really does pretty well."  The private physician reduced the pain medication.   

In July 2010, the Veteran was afforded a VA joints examination.  He reported pain and stiffness and that his bilateral knees (by this point in the record, both service-connected knees had been replaced) were weak, just did not bend and that the pain was "unreal."  The VA examiner noted he used a cane.  

Upon objective examination, range of motion was 0 to 90, with no objective findings of instability.  Pain caused additional limitation of range of motion was 0 to 70 degrees flexion and up to 10 degrees extension.  Again, the VA examiner noted pain throughout and assessed that the left knee's impact on occupational activities would be lack of stamina, weakness, and pain.   

Under DC 5055 (knee replacement (prosthesis)), a minimum 30 percent rating is assigned when the evidence shows that there are intermediate degrees of residual weakness, pain, or limitation of motion (rate by analogy to DCs 5256, 5261, or 5262).  A 60 percent rating is assigned when the evidence shows that there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Where there are intermediate degrees of residual weakness, pain, or limitation of motion, DC 5055 instructs to rate by analogy to DCs 5256, 5261, or 5262. 

DC 5256, which governs ankylosis of the knee, provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.

As detailed above, the Veteran's left knee was painful, in particular immediately around the date of the July 2010 VA examination; however, the 30 percent rating he currently has considered painful movement.  No VA clinician or the private clinicians issued a brace and no clinician assessed ankylosis or instability.  

The Board cannot fail to notice the disparity in the range of motion when measured by the private physician, whose practice conducted the total knee replacement surgery, and the July 2010 VA examiner.  As there were more private evaluations in the time immediately after the February 2010 total knee replacement and as the measurements conducted during the private evaluations demonstrated gradual improvement, and even a report of such by the Veteran, enough that the private physician considered reducing the pain medication, the Board finds the private evaluations discussed more persuasive and that they provide a more credible evaluation of the Veteran's symptoms.   

Collectively, this symptomatology manifested by the Veteran's left knee disability clearly represents the residuals of total knee replacement that consist of sufficient degrees of weakness, pain, or limitation of motion in keeping with the minimum post knee replacement rating of 30 percent under DC 5055.  There is certainly insufficient evidence of the chronic residuals of a left knee replacement that consists of severe painful motion or weakness that would warrant an increased rating to 60 percent for any period. 

Several precedent opinions of the VA Office of General Counsel provide bases for the assignment of separate knee evaluations when specific symptoms are shown; however, as the weight of the evidence of record does not show any actual left knee instability, there is no basis for the assignment of a separate evaluation for left knee instability.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-98.  The weight of the lay and medical evidence, including the Veteran's credible report of symptomatology to various examiners and the examiner's objective findings and assessments, demonstrates no actual instability of the left knee.  Indeed, the private evaluations in 2010 found stability in the knee.  

Moreover, there is no basis for separate evaluations for flexion and extension, as the weight of the evidence does not show sufficient limitation of flexion (60 degrees) for even a zero percent evaluation under DC 5260.  See VAOPGCPREC 9-2004.

To the extent that the Veteran has reported that his left knee is "worse," that post-operatively it was stiff, or that the pain was "unreal," the Board finds that he is competent, but not credible in view of the multiple private medical examinations of record showing the range of motion was nearly full and that the pain had diminished.  

As such, the Board assigns greater probative value to the objective medical evidence in this regard.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994) (Board must analyze the credibility and probative value of evidence, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to claimant). 

The Board finds that the medical evidence is more probative because it was prepared by skilled medical professionals with no personal interest in the outcome of this case after an examination of the Veteran. 

With regard to functional impairment, the Board accepts that the Veteran has functional impairment, pain, and pain on motion; however, neither the lay nor the medical evidence reflects the functional equivalent of flexion limited to 30 degrees, extension limited to 10 degrees, or ankylosis as is required for a higher evaluation.  It is noted that the assigned evaluations for degenerative joint disease with limitation of motion contemplate pain and pain on use. 

For these reasons, the Board finds that the criteria for an evaluation in excess of 30 percent for osteoarthritis of the left knee, status post total knee replacement, disability have not been met.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  In addition, based upon the guidance of the Court in Hart, the Board has considered whether staged ratings are appropriate.  The Board has not found any variation in the Veteran's symptomatology or clinical findings for the left knee disability that would warrant the assignment of any staged ratings beyond that already in place.  

Finally, the Board has considered whether an extraschedular evaluation would have been warranted for the left knee disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The left knee limitation of motion directly corresponds to the schedular criteria for no more than the 10 percent evaluation, which also incorporates various orthopedic factors that limit motion or function of the knee, prior to April 17, 2007, followed by a 20 percent evaluation from April 17, 2007 through to the total left knee replacement surgery on February 18, 2010.  

After the temporary total evaluation period, a 30 percent disability evaluation was appropriate from April 1, 2011.  Further, the Board has granted a separate 10 percent rating for loss of extension for the period prior to the total knee replacement surgery, specifically, from January 16, 2007 through to February 18, 2010. 

Further, the left knee impairment caused by pain is specifically contemplated in the schedular rating criteria which also considered functional impairment for pain and pain on use.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's left knee disability, and no referral for an extraschedular rating is required. 

TDIU

As noted above, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Veterans Claims Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the Board has jurisdiction over the issue and is granting the benefit.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

Throughout the appellate period, the Veteran's combined evaluation for compensation has been at 60 percent from December 10, 2003, to April 11, 2005, at 70 percent until February 16, 2009, at 100 percent until to April 1, 2011, and at 90 percent since April 1, 2011.  While he did not have a single 60 percent rating or a combined 70 percent rating prior to April 11, 1005, the Board finds that that the disabilities combining to establish a 60 percent rating were from a common etiology and were the result of multiple injuries incurred in action.  Therefore, he did, in fact, have a single 60 percent rating for purposes of considering a TDIU.

As the Veteran meets the threshold percentage requirements for TDIU, the only question remaining is whether there is evidence that he is unable to secure substantially gainful occupation as the result of these disabilities.  38 C.F.R. § 4.16(a).  

The evidence indicates that the Veteran worked until April 1, 2005.  This is the date established by SSA for disability benefits.  SSA found that he was unable to work due to cervical degenerative disc disease, degenerative joint disease of both knees, the right hip, and the right shoulder.  He has been service-connected for the neck since 2005, and the knees, the right hip, and the right shoulder since 2003.

Significantly, in the most recent May 2011 VA examination, the examiner noted that the Veteran was unable to perform physical or sedentary employment due to a bilateral knee disability and a cervical spine disability.  All of these disabilities are service-connected.  Therefore, based on the findings of unemployability, and resolving all doubt in favor of the Veteran, the Board finds TDIU is warranted.  The appeal is granted.

Duty to Notify and Duty to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011). 

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

With respect to the claim for TDIU, as the benefit has been granted, there is no further need to discuss compliance with the duties to notify and to assist.  

With respect to the claim for a left knee, this claim arises from his disagreement with the initial evaluation assigned for that disability following the grant of service connection.  The Court, quoting from the legislative history of the VCAA, has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 491; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran was provided VCAA notice in January 2004, prior to the grant of benefits in the case.  The August 2005 Statement of the Case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while the May 2007, December 2009, and November 2011 Supplemental Statements of the Case (SSOC) readjudicated the issue after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006). 

In addition, October 2007 and April 2009 letters provided the Veteran with information concerning general disability ratings and effective date criteria.  He has had ample opportunity to respond or supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"). 

The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 556 U.S. 396 (2009).  The Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d). 

Here, the Veteran's service treatment records dated between 1969 and 1971 have been associated with the claims file.  Private and VA outpatient medical treatment records have also been associated with the claims file, as have the medical records associated with the award of SSA disability benefits beginning April 1, 2005. 

The Board has looked into the Veteran's file on the "Virtual VA" system and observes that there is a request for treatment (in the emergency room) in that file that were received prior to the transfer of the claims file to the Board but were not reviewed as of the last SSOC, also dated in December 2011.  

A review of these records reflects that they are not pertinent to the issue now before the Board (the severity of the service-connected left knee disability) and need not be reviewed by the agency of jurisdiction prior to further Board action.  Moreover, to the extent the treatment report found in Virtual VA includes symptomatology which could be associated with the service-connected left knee disability, the Veteran has reported similar symptoms over the course of the appeal.

Accordingly, the Board concludes that there is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.  See 38 C.F.R. § 19.31 (2011).

The Veteran was afforded VA medical examinations in March 2004, February 2005, July 2010, and May 2011.  A medical opinion is adequate when it is based upon consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)). 

Each one of these examinations was conducted by a medical professional, and the associated reports reflect review of the Veteran's prior medical records.  The examinations included reports of the symptoms for the claimed disorder and demonstrated objective evaluations.  

The Board finds that the examination reports are sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that the examinations were in any way incorrectly prepared or that the VA examiners failed to address the clinical significance of the Veteran's disability.  Further, the VA examination reports addressed the applicable criteria. 

As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  Therefore, the Board concludes that the Veteran was afforded adequate examinations. 

Furthermore, the Veteran was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given sufficient time in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations. 

Therefore, there is no duty to assist that was unmet and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby). 

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


ORDER

A rating in excess of 10 percent for osteoarthritis of the left knee prior to April 17, 2007, is denied.

A rating in excess of 20 percent for osteoarthritis of the left knee from April 17, 2007, to February 18, 2010, is denied.

A rating in excess of 30 percent for osteoarthritis of the left knee, status post total knee replacement, since April 1, 2011, is denied.

A separate 10 percent rating, but no higher, for loss of extension of the left knee from January 16, 2007, to February 18, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

Although the Board sincerely regrets the further delay, another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

Specifically, the July 2010 VA examiner did not opine as to whether there was any relationship between the already service-connected left knee disability, or any of the other service-connected musculoskeletal disabilities, and the claimed left hip disorder.  Therefore, a remand is needed to address whether the claimed left hip disorder may be related to or aggravated by the already service-connected disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VAMC Nashville for the period from November 2011 to the present.

2.  Direct the claims file to the examiner who conducted the July 2010 examination for an opinion of whether it is at likely as not that the Veteran's left hip disorder is related to or aggravated by his service-connected bilateral knee, right hip, or right shoulder disabilities.  

If the examiner is not longer available, direct the claims file to another reviewer for an opinion.  

If the reviewer determines that an examination is needed in order to offer a medical opinion, such an examination should be scheduled.

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so. 

In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's left hip disorder.  

3.  Upon receipt of the report, the AMC/RO should conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, the AMC/RO should refer the report to the VA examiner for corrections or additions.

3.  After all appropriate development above has been accomplished, review the record, including any newly acquired evidence, and re-adjudicate the claim on appeal. 

The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, to include readjudication of the claim for service connection on a secondary basis. 

4.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case.  The SSOC must contain notice of all relevant actions taken on the claims to include a summary of the evidence and applicable statutes and regulations considered pertinent to the issues on appeal.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


